Title: From George Washington to Battaile Muse, 15 February 1787
From: Washington, George
To: Muse, Battaile



Sir
Mount Vernon Feby 15. 1787.

I have just received your letter of the 4th inst. and the 50 pounds sent by Mr A. Morton.
Mr Wales accepted the order upon him, and says he will endeavour to pay it when it becomes due, but as the time of payment has not yet arrived I cannot say anything decided upon it. It is not in my power to send a person to meet you at Leesburg as the time which you mentioned to be there is already elapsed. Tho’ I am not in want of horses at present, yet, as it may prevent my tenants from being distressed, & perhaps be the only chance I may have to secure my rent, I will consent to take a few, at a reasonable price, provided they are young, strong & serviceable, I should prefer good breeding Mares; but old horses I will not receive at any rate. The cut money which you sent me in the above 50 pounds fell short, by weight, 10/6—I do not regard the present deficiency, but only mention it that in future you may receive it by weight, as it is the only way in which it will pass here. I am Sir yr Obdt Hble Servt

Go: Washington

